Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
transport member in claims 1 and 10 corresponding to the disclosed tube and capillary tube and equivalents thereof; and

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120201522 A1 to Stauffer et al. (“Stauffer”) in view of US 20140079597 A1 to Segura Rius et al. (“Segura Rius”).
Stauffer discloses:
Regarding claim 1: 
a reservoir (e.g., chamber 18) for containing a volatile composition, the reservoir having an air inlet (e.g., opening of inlet conduit 20) and a liquid outlet (e.g., opening of outlet conduit 22) that is spaced apart from the air inlet (e.g., Fig. 1 and para 33-38), 
a transport member (e.g., capillary 14, inlet conduit 20, outlet conduit 22) having a first end portion and an opposing second end portion, wherein the first end portion is in liquid communication with the reservoir and the second end portion extends through the liquid outlet (e.g., Fig. 1 and para 33-38), 
an evaporative surface (e.g., any surface can be an evaporative surface) disposed proximal to the second end portion of the transport member, wherein the volatile composition is received onto the 
pressure regulator 24 corresponding to the claimed air pump in gaseous communication with the air inlet of the reservoir (e.g., Fig. 1 and para 33-38);
Regarding claim 2: a heater (e.g., heating coil 12) in communication with the evaporative surface (e.g., Fig. 1 and para 33-38);
Regarding claim 9: the transport member further comprises a restriction member (e.g., flow restrictor 32) disposed in the second end portion (e.g., Fig. 1 and para 33-38);
Regarding claim 10:
a reservoir (e.g., chamber 18) and a transport member (e.g., capillary 14, inlet conduit 20, outlet conduit 22), wherein the reservoir is configured to contain a volatile composition, the reservoir having an air inlet (e.g., opening of inlet conduit 20) and a liquid outlet (e.g., opening of outlet conduit 22) that is spaced apart from the air inlet, and wherein the transport member has a first end portion and an opposing second end portion, wherein the first end portion is in liquid communication with the reservoir and the second end portion extends through the liquid outlet (e.g., Fig. 1 and para 33-38); 
an evaporative surface (e.g., any surface can be an evaporative surface), wherein the volatile composition is received onto the evaporative surface from the second end portion of the transport member, and wherein the volatile composition evaporates into the air from the evaporative surface (e.g., Fig. 1 and para 33-38); 
pressure regulator 24 corresponding to the claimed air pump in gaseous communication with the air inlet of the reservoir (e.g., Fig. 1 and para 33-38); and 
a power source (e.g., power source 30) (e.g., Fig. 1 and para 33-38); and
Regarding claim 11: a heater (e.g., heating coil 12) in communication with the evaporative surface (e.g., Fig. 1 and para 33-38).
Stauffer does not explicitly disclose a pump (as recited in claim 1).
However, Segura Rius discloses:
Regarding claim 1: 
a reservoir (e.g., reservoir 910) for containing a volatile composition, the reservoir having an air inlet (e.g., openings at 925, 930) and a liquid outlet (e.g., openings at 925, 930) that is spaced apart from the air inlet (e.g., Fig. 9, 10 and 10a and para 79), 
a transport member (e.g., capillary wick, wick 444, wick 915) having a first end portion and an opposing second end portion, wherein the first end portion is in liquid communication with the reservoir and the second end portion extends through the liquid outlet (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 71, 77-79), 
an evaporative surface (e.g., any surface can be an evaporative surface, including dosing head 450) disposed proximal to the second end portion of the transport member, wherein the volatile composition is received onto the evaporative surface from the second end portion of the transport member, and wherein the volatile composition evaporates into the air from the evaporative surface (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 71, 77-79); and 
an air pump (e.g., pump 525) in gaseous communication with the air inlet of the reservoir (e.g., Fig. 6 and para 74);
Regarding claim 2: a heater (e.g., heater disclosed in para 12, 37) in communication with the evaporative surface (e.g., para 12, 37);
Regarding claim 3: a fan (e.g., fan 220, 955) disposed adjacent to the evaporative surface (e.g., Fig. 3 and 9 and para 62 and 85);
Regarding claim 4: a cartridge (e.g., cartridge 905) and a housing (e.g., base unit 900), the cartridge comprising the reservoir and transport member, and wherein the cartridge is releasably connectable with the housing (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 71, 78-79);
Regarding claim 5: the evaporative surface is connected with the cartridge (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 71, 77-79);
Regarding claim 6: the evaporative surface comprises a material selected from the group consisting of metal, plastic, glass, and combinations thereof (e.g., dosing head 450 is formed from molded plastic component) (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 71, 77-79);
Regarding claim 7: the evaporative surface is air permeable (e.g., vapour permeable membrane) (e.g., Fig. 1a-1c and para 58);
Regarding claim 8: a controller (e.g., control electronics disclosed in para 67) in electrical communication with the air pump, and a power source (e.g., power supply disclosed in para 61 and 84) that is in electrical communication with the air pump and controller (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 61, 67, 71, 77-79, 84);
Regarding claim 10:
a housing (e.g., base unit 900) (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 71, 78-79); 
a cartridge (e.g., cartridge 905) that is releasably connectable with the housing, the cartridge comprising a reservoir (e.g., reservoir 910) and a transport member (e.g., capillary wick, wick 444, wick 915), wherein the reservoir is configured to contain a volatile composition, the reservoir having an air inlet (e.g., openings at 925, 930) and a liquid outlet (e.g., openings at 925, 930) that is spaced apart from the air inlet, and wherein the transport member has a first end portion and an opposing second end portion, wherein the first end portion is in liquid communication with the reservoir and the second end portion extends through the liquid outlet (e.g., Fig. 4a, 4b, 6 and 9-10a and para 12, 37, 71, 78-79); 
an evaporation member (e.g., dosing head 450 is formed from molded plastic component) disposed proximal to the second end portion of the transport member, the evaporation member having an evaporative surface, wherein the evaporation member is selected from the group consisting of: a bowl, a plate, a porous substrate, a semi- porous substrate, and combinations thereof, wherein the 
an air pump (e.g., pump 525) in gaseous communication with the air inlet of the reservoir (e.g., Fig. 6 and para 74); and 
a power source (e.g., power supply disclosed in para 61 and 84) (e.g., Fig. 4 and 9 and para 12, 37, 61, 67, 71, 77-79, 84);
Regarding claim 11: a heater (e.g., heater disclosed in para 12, 37) in communication with the evaporative surface (e.g., para 12, 37);
Regarding claim 12: a fan (e.g., fan 220, 955) disposed adjacent to the evaporative surface (e.g., Fig. 3 and 9 and para 62 and 85); and
Regarding claim 13: a controller (e.g., control electronics disclosed in para 67) in electrical communication with the air pump and the power source (e.g., Fig. 4a, 4b, 6 and 9 and para 12, 37, 61, 67, 71, 77-79, 84).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Stauffer as suggested and taught by Segura Rius in order to drive air through the base unit and power control electronics for providing the correct voltage.
Response to Amendment
The amendment of 11/03/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. The remarks then note the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        December 1, 2021